Citation Nr: 0002604	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post right 
rotator cuff tendon repair and acromioplasty, currently 
evaluated as 20 percent disabling, on appeal from an initial 
grant of service connection.

2.  Entitlement to an extension of a temporary total 
evaluation based on convalescence under 38 C.F.R. § 4.30 
beyond December 1, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973, and had consecutive periods of active duty training 
from January 1990 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO granted service connection for right 
shoulder posttraumatic ankylosis and synovitis, status post 
repair of rotator cuff, and assigned a 20 percent disability 
rating.  The veteran has also appealed a rating decision by 
which the RO granted a temporary total rating for treatment 
under 38 C.F.R. § 4.30 for the period of September 30, 1997 
to December 1, 1997. 

In this decision, the Board has recharacterized the increased 
rating issue on appeal to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).          


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post right rotator 
cuff tendon repair and acromioplasty is manifested by 
increased shoulder pain with difficulty lifting objects, and 
active range of motion of 90 degrees of flexion and 
abduction, and 20 degrees of external rotation.



CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 20 
percent for status post right rotator cuff tendon repair and 
acromioplasty have not been satisfied.  38 U.S.C.A. § 1131, 
5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  His 
representative, however, in December 1999 argued that the 
case should be remanded for a VA examination, as one had not 
been afforded to the veteran since the revision of his 
acromioplasty in September 1997.  The veteran has not 
alleged, and the clinical records do not show, that the 
disability picture following the cessation of the temporary 
total rating in December 1997 would approximate the criteria 
for a higher rating.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  A July 1997 rating decision 
awarded service connection for right shoulder posttraumatic 
ankylosis and synovitis, status post repair of rotator cuff, 
with a 20 percent rating under Diagnostic Code 5201 effective 
August 9, 1995, the date that VA received the veteran's 
claim.  The veteran's service medical records show that the 
veteran complained of right shoulder pain, and what he 
believed to be a muscle tear, in November 1990 following the 
lifting of a 75 pound bag of ice.  He was treated for right 
shoulder pain and weakness, which was diagnosed as chronic 
right shoulder bursitis and right shoulder chronic 
impingement syndrome.  In November 1993, he underwent right 
shoulder open distal clavicle resection, acromioplasty and 
rotator cuff repair.  Prior to the July 1997 rating decision, 
an April 1997 VA orthopedic evaluation revealed that the 
veteran's right shoulder remained in great pain with swelling 
and loss of motion.  The diagnosis was posttraumatic 
ankylosis and synovitis right shoulder status post repair of 
rotator cuff. 

This 20 percent rating has remained in effect until the 
present, except for a period beginning in September 1997, 
when the veteran underwent another operation as a revision of 
the 1993 acromioplasty.  The RO granted a temporary 100 
percent convalescence rating under 38 C.F.R. § 4.30 from 
September 30 1997 to December 1, 1997.  The rating was then 
returned to 20 percent.     

The veteran has appealed the initial assignment of a 20 
percent rating for his service connected right shoulder 
condition, and contends that a higher rating is warranted.  
He contends that he has constant pain and decreased right 
shoulder movement, as well as increased difficulties lifting 
objects with his right arm.  After a review of the records, 
the Board finds that the evidence is against his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5201.  DC 5201, limitation of motion of 
the arm, establishes a 40 percent rating for arm motion 
limited to 25 degrees from side for the major (dominant) arm, 
and 30 percent for the minor (non-dominant) arm.  For 
limitation of arm motion to midway between side and shoulder 
level, a 30 percent rating is warranted for the major arm, 
and a 20 percent rating for the minor arm.  A 20 percent 
rating is also assigned for limitation of arm motion at 
shoulder level for either arm.  A review of the evidence does 
not reveal whether the veteran's right arm is the major or 
minor arm.  Therefore, the Board will assume that the veteran 
is right arm dominant.  See 38 C.F.R. §§ 4.3, 4.69 (1999).

The most recent orthopedic evaluation of the right shoulder 
of record, by VA in December 1997, reveals the veteran's 
right shoulder active range of motion to be 90 degrees of 
flexion and abduction, 20 degrees of external rotation, and 
what appears to indicate "limited" internal rotation.  The 
examiner found that the right shoulder surgical wound was 
completely healed, with no gross neurological deficit.  The 
examiner also noted that the veteran was doing better since 
his September 1997 rotator cuff repair surgery and that he 
was in physical therapy.  The Board finds that the veteran's 
right shoulder condition does not satisfy the 30 percent 
rating criteria under DC 5201.  The evidence does not show 
that has limitation of right arm motion to midway between 
side and shoulder level, or 45 degrees of right shoulder 
flexion or abduction.  The veteran's own description of his 
condition, from his April 1998 Appeal to the Board (VA Form 
9) states that he has continued pain and limitation of right 
shoulder motion.  An October 1997 post-surgery progress 
evaluation also reveals the veteran's complaints of right 
shoulder pain.  The Board finds that the 20 percent rating is 
the most appropriate rating under 5201.      

The Board also considers whether the evidence supports a 
staged, or separate, rating for the level of right shoulder 
disability at a previous time during this rating period, not 
just for the current level of disability.  Fenderson, supra 
at 126.  The evidence shows that in an April 1997 orthopedic 
evaluation conducted by VA, and prior to the veteran's 
September 1997 shoulder surgery, the veteran complained of 
severe pain and loss of right shoulder motion.  The examiner 
found that the veteran could elevate his right arm less than 
90 degrees, with swelling a painful motion evident.  The 
Board finds that this evidence does not support a separate 30 
percent rating for this time period.  The evidence does not 
show that the veteran could not move his right arm any 
greater than 45 degrees in flexion or abduction, or midway 
between side and shoulder level.  Therefore, the 20 percent 
rating under DC 5201 is appropriate for the entire rating 
period.     

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's right shoulder disability does not warrant an 
additional rating beyond that which is established under DC 
5201.  The Board finds that the veteran complains of shoulder 
pain and shoulder weakness when lifting objects over 20 
pounds, especially in his occupation as a cook.  However, the 
Board finds that the 20 percent rating under DC 5201 takes 
into account the limitation of shoulder motion due to pain.  
The Board does not find sufficient evidence of pain on 
movement or weakened movement to warrant an additional rating 
pursuant to §§ 4.40 or 4.45.  Thus, the 20 percent rating 
under the Schedule is the appropriate rating.   

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1999).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule for greater disability of the 
right shoulder.  The record does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The Board notes that the veteran has 
had two operations on his right shoulder, in November 1993 
and September 1997.  This is not frequent hospitalization.  
The Board also does not find that the most recent 
hospitalization, which resulted in a 2-month convalescence 
period, is so unusual as to warrant extraschedular 
consideration.  Moreover, the Board does not find that his 
right shoulder condition has created a marked interference 
with his employment.  For the reasons noted above, the Board 
concludes that the impairment resulting from this right 
shoulder disability is adequately compensated by the rating 
now assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.



ORDER

Entitlement to a higher initial rating for status post right 
rotator cuff tendon repair and acromioplasty is denied.  


REMAND

The Board notes that the veteran requested a temporary total 
evaluation based on convalescence under 38 C.F.R. § 4.30, for 
a September 1997 shoulder operation.  In a March 1998 rating 
decision, the RO granted Section 30 benefits for the period 
of September 30, 1997 to December 1, 1997.  The veteran filed 
a Notice of Disagreement with this decision, which VA 
received on April 2, 1998.  However, the RO has never issued 
a Statement of the Case in conjunction with this claim, along 
with instructions as to how the veteran can formalize his 
appeal on this issue.  Rather, the RO has merely included 
convalescence ratings regulations and a brief reference to 
this claim in its November 1998 Supplemental Statement of the 
Case on the issue of an increased rating for a service 
connected right shoulder disability.  The RO has not 
distinguished this convalescence rating extension claim as a 
separate issue. 

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

The RO should review the claim for an 
extension of 38 C.F.R. § 4.30 benefits in 
response to the veteran's April 1998 
Notice of Disagreement, and issue a 
Statement of the Case on this disputed 
claim. 

The veteran need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The purpose of this REMAND is to ensure full 
compliance with due process requirements.  No inferences are 
to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

